




Exhibit 10.1


Description of Infoblox Bonus Plan - FY2014


In September 2013, the Compensation Committee (the “Committee”) of the Board of
Directors of Infoblox Inc. (the “Company”) approved the Infoblox Bonus Plan-FY
2014 (“Bonus Plan”) for certain of the Company's executive officers. The
Committee also approved target bonus amounts for Robert D. Thomas, the Company's
Chief Executive Officer, and Remo E. Canessa, the Company's Chief Financial
Officer, of $435,000, and $180,000, respectively, under the Bonus Plan.
The Bonus Plan is designed to reward participants if the Company achieves
certain on-target performance objectives on a quarterly basis. Under the Bonus
Plan, participants are eligible to receive (i) up to four quarterly bonuses,
each targeted at an amount equal to 20% of the participant's total annual
on-target bonus amount, in each case based on attainment of quarterly
performance objectives derived from the Company's financial plan and quarterly
forecasts for revenue and operating profit, and (ii) one annual bonus targeted
at an amount equal to 20% of the participant's total annual on-target bonus
amount based on Company business objectives. Quarterly performance objectives
under the Bonus Plan are approved by the Committee on a quarterly basis, at the
beginning of each quarter.
The actual bonus payment is the on-target bonus payment multiplied by a
percentage (which may be more or less than 100% but shall not exceed 125%) that
varies depending upon achievement of the applicable performance objectives. If
results for the threshold level of performance required for a payout equal to
25% of on-target bonus amounts are not met, the funding level for the award for
that quarter will be 0%, and participants will be paid no bonus payment for that
quarter. Additional payouts funded at levels higher than 25% of the on-target
bonus amount will be paid only if the level of performance required for the
applicable payout was met or exceeded.






